Citation Nr: 1826894	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-42 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not serve on the land mass of the Republic of Vietnam, he did not serve on the Korean Demilitarized Zone between April 1, 1968 and August 31, 1971, nor was he otherwise exposed to herbicide agents during active duty.

2.  The preponderance of the evidence is against finding that the Veteran's ischemic heart disease had its onset in service, that it was compensably disabling within one year of separation from active duty, or that it is otherwise related to his active military service.


CONCLUSION OF LAW

Ischemic heart disease was not incurred or aggravated in service, and it may not be presumed to have been so incurred.   38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as cardiovascular disease (including organic heart disease), will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Veterans who served on the land mass of the Republic of Vietnam, or in the waters off shore if conditions of such service involved duty or visitation in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

If a veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease) shall be service-connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied. 

Analysis

The Veteran contends that his ischemic heart disease was caused by exposure to herbicide agents based on a temporary duty assignment from Korea to the Republic of Vietnam while serving as a gun chief and classified weapon's assembly instructor.  He concedes and the record supports that he had no symptoms or complaints of the ischemic heart disease while on active duty.  He seeks service connection exclusively on a presumption of exposure to herbicide agents based on his temporary visitation to Vietnam.  As substantiation for that trip, the Veteran relies upon what he characterizes as a four/five month gap in his service records (i.e., between March and September 1967) during his tour in Korea.

The fundamental inquiry by the Board is whether or not there is evidence showing visitation to the land mass of the Republic of Vietnam sufficient to warrant entitlement to presumptive exposure to herbicide agents with a subsequent diagnosis of coronary disease.  The Board finds that there was not.

The gravamen of the Veteran's entitlement-to-presumptive- exposure theory is that the absence of service records for a four month period in Korea should lead the Board to the conclusion that the unaccounted-for-time was spent in Vietnam.  The theory does not withstand scrutiny.

A review of the Veteran's personnel and medical records clearly establishes that there was no gap in his service record that would suggest or justify that a presumption of visitation to Vietnam would be appropriate.  The Veteran's DA Form 20, memorializes his rank advancements and assignments with unusual specificity.  He was promoted to Private, E-1 in June 1966 and received his last promotion to Sergeant E-5 in September 1967 in 16 months.  Every promotion date was documented in the file, and the sequential promotion advancements reveal no gap in record-keeping.

His record confirms casual status before his permanent change of station to Korea in November 1966, and his permanent change of station returning to the United States from Korea one year later in November 1967.  The record included three order numbers, one for each unit of assignment change starting with his assignment to the 3rd Training Battalion at Ft Sill, Oklahoma and ending with his assignment to Headquarters I Corps in Korea (APO 96202).  The personnel record shows the starting date of each of those tours.  The record documents every date of promotion, every change in military occupational specialty, and as referenced earlier, every unit change.

On three separate occasions the Veteran provided written statements estimating his tour length in Vietnam.  In a June 2004 Notice of Disagreement he estimated 76 to 90 days, in a January 2009 statement he estimated 42 to 49 days and in a September 2013 statement for the record he estimated 56 to 70 days.  The Veteran reports a three month gap in his record. 

Medical encounter records and APO address data in the Veteran's record contain four separate verifications of duty in Munson-ni, Chongong-ni and Uijang-bu, Korea from June to September 1967; the same time period during which he seeks presumptive visitation to Vietnam.  

The Board finds it significant that despite claiming more than 42 days of service in the Republic of Vietnam that the Veteran's service personnel records, to include his DD Form 214, do not reflect that he was awarded the Vietnam Service Medal.  Army Regulation 600-8-22 provides that soldiers who were attached to or regularly served for one or more days with an organization participating in or directly supporting military operations were entitled to that award.  

Analysis

The Board finds that the military record and service treatment record preponderate against finding a gap in service that could lead to any presumption that the Veteran traveled from Korea to the Republic of Vietnam.  The tracking of promotions in the record shows no break in continuity.  The medical records show examinations and treatment singularly in Korea during the time period in question.  Official assignment orders indicate stateside training followed by a normal overseas tour to Korea with no out-of-country excursions.  

Additionally, the Board notes that although there was no evidence of a gap in the record, even a finding of such a gap would not permit a defacto presumption of travel to Vietnam.  While it would certainly be plausible that the service might deploy a classified or developmental weapons system to a combat zone, accompanied by support staff to conduct training, the law simply requires more evidence than what is contained in the record to connect the Veteran to any such operation.  The fact that the details of any such operation might be classified is not an exception to the Board's duty to evaluate and weigh the evidence.

Consideration has been given to the Veteran's personal assertions that he visited Vietnam during his tour of duty in Korea in contrast to the medical and personnel record evidence to the contrary.  The Veteran is competent to report matters within his personal knowledge which includes his duty locations.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, it is the duty of the Board to weigh conflicting evidence and evaluate probative value.  The Board finds that the medical and personnel records are more probative and entitled to more weight when considering the location and timing of the Veteran's duty.

Without establishing visitation on the land mass of the Republic of Vietnam, presumptive exposure to herbicide agents is not available.  The objective record neither suggests nor supports any visitation to the Republic of Vietnam.  Without evidence of direct or presumptive exposure to herbicide agents, service connection for ischemic heart disease must be established by satisfying the elements of direct service connection; in service event, current disability, and nexus between the two.  As indicated above, the Veteran had no complaints or treatment for heart problems in service, he lacks an in-service event and accordingly direct service connection cannot be established.

The Board further notes that as the appellant did not serve on the Korean Demilitarized Zone between April 1, 1968, and August 31, 1971 that the provisions of 38 C.F.R. § 3.307(a)(6)(iv) do not provide a basis for presumptive service connection. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, entitlement for service connection for ischemic heart disease to include as due to herbicide agent exposure is not warranted on a presumptive basis.

The Board considered whether service connection may be granted on a direct basis, however, there is no evidence that the Veteran suffered from ischemic heart disease, during his active duty service.  Further, there is no competent evidence that ischemic heart disease was compensably disabling within one year of his separation from active duty in June 1968.  As such, there is no basis upon which to grant direct service connection for the disorder at issue.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for ischemic heart disease, to include as due to inservice exposure to herbicides is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


